DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. US Patent Publication No. 20210217353.
Regarding claim 1. Zhao discloses a light-emitting diode (LED) light board (Figs: 1-3), comprising: 
a substrate (array substrate 101); 
a plurality of LED chips (sub-pixels 11, ¶53) disposed in an array on the substrate; and a gate driving module (driving circuit 20) disposed on the substrate and configured to provide a gate driving signal to the LED chips (driving circuit provides gate driving signal to the LED chips, ¶65-66), 
wherein the gate driving module comprises a plurality of gate driving units (pixel driving sub circuit 20 comprises pixel driving sub-circuits 21, ¶58), the LED chips are arranged on opposite sides of the gate driving module (refer to Fig. 1, LEDs 11 are arranged on opposite sides of the pixel driving sub circuits 20 (gate driving module), and each of the gate driving units is electrically connected to its corresponding ones of the LED chips on opposite sides of the gate driving unit (refer to Figs: 1-3, gate driving module 20 is connected to ones of LEDs located on opposite sides).  
Regarding claim 2.  Zhao discloses the LED light board according to claim 1, wherein the plurality of gate driving units and the plurality of LED chips are arranged in an array; 
the plurality of gate driving units are arranged in a column (refer to Fig. 1-3, gate driving units (20) are arranged in column); and 
each of the gate driving units is electrically connected to the LED chips arranged on opposite sides of the gate driving unit which are in a same row as corresponding one of the gate driving units (refer to Fig. 1-3, LEDs (formed in each pixel 10) are arranged on opposite sides of the gate driving unit (20) and same rows of LEDs (pixels) are connected to a same a gate driving unit).
Regarding claim 3. Zhao discloses the LED light board according to claim 2, wherein a number of the LED chips arranged on and electrically connected to one side of each of the gate driving units is same as a number of the LED chips arranged on and electrically connected to an opposite side of each of the gate driving units (refer to Fig. 1-3, the numbers of LED chips (pixels 10/11) are symmetrical across the gate driving units formed in gate driving module 20).  
Regarding claim 4. Zhao discloses the LED light board according to claim 1, wherein the plurality of LED chips comprise a plurality of first LED chips and a plurality of second LED chips arranged in parallel (refer to pixel group 1 of Fig. 3), the first LED chips are arranged on one side of the gate driving module (there are LED group (sub-pixels 10/11)  on upper side of the gate driving module (20)), and the second LED chips are arranged on an opposite side of the gate driving module (LEDs 10/11 formed on opposite lower side of the gate driving module (20)); 
the plurality of gate driving units comprises first gate driving units and second gate driving units arranged in parallel (see Fig. 3 which shows two rows of driving sub circuits 21 (gate driving units) formed in parallel), the first gate driving units are arranged at a side of the gate driving module close to the first LED chips (first driving units 21 are the ones on the upper side of the gate driving module 20 close to the upper LEDs 10/11), and the second gate driving units are arranged on a side of the gate driving module close to the second LED chips (second driving units 21 are the ones on the lower side of the gate driving module 20 close to the lower LEDs 10/11); and 
each of the first gate driving units is electrically connected to the first LED chips arranged in a same column as corresponding one of first gate driving units, and each of the second gate driving units is electrically connected to the second LED chips arranged in a same column as corresponding one of the second gate driving units (refer to Fig. 2, 3, the pixels/LEDs 10/11 are connected to the first and second driving units in parallel columns formed on upper or lower sides of the gate driving module 20)). 
Regarding claim 5. Zhao discloses the LED light board according to claim 4, wherein the first gate driving units and the second gate driving units are arranged adjacent to each other (refer to Fig. 3, first and second gate driving units 21 are adjacent to each other), and a number of the first LED chips is same as a number of the second LED chips (refer to Fig. 3, LED chips on upper and lower sides of the gate driving units 21 are symmetrical/same number).
Regarding claim 6. Zhao discloses the LED light board according to claim 1, further comprising a plurality of first signal wires and a plurality of second signal wires, which are arranged at a same level as each other and at a same level as some of layers of the gate driving units (refer to Fig. 1-3, first and second signal wires are the parallel wires on same level extending from respective sides of the gate driving units 20 that extend to respective LEDs 11, note that same level is asserted as parallel as understood in the specification and drawings where there is no depth demonstrated in the drawings to refer to level other than 2 dimensional); and in each column, one of the gate driving units, the LED chips, and one of the first signal wires and one of the second signal wires connecting the gate driving unit to the LED chips form one of display modules (refer to Fig. 1-3, in each arbitrary column a gate driving unit 20 is connected to plural LED chips 11 to form display modules 1); and 
in each of the display modules, each of the gate driving units is connected to the LED chips located on one side thereof through one of the first signal wires, and each of the gate driving units is connected to the LED chips located on an opposite side thereof through one of the second signal wires (refer to Figs. 1-3, gate driving units 20 are connected to one set of LED chips via one set of wires and connected to another set of LED chips via another set of signal wires formed on an opposite side). 
Regarding claim 7. Zhao discloses the LED light board according to claim 6, wherein in each of the display modules, extending directions of each of the first signal wires and each of the second signal wires coincide with each other (refer to Fig. 2, first and second signal wires extending from the gate driving unit 20 to the LEDs 11 are formed parallel in extending direction).  
Regarding claim 16. Zhao discloses a display device (display 1001), comprising a liquid crystal display panel (¶115 discloses LCD) and a backlight module, wherein the backlight module comprises a light-emitting diode (LED) light board (Figs: 1-3, macro level displays and spliced display shown in Figs. 12-13), comprising: 
a substrate (array substrate 101); 
a plurality of LED chips (sub-pixels 11, ¶53) disposed in an array on the substrate; and 
a gate driving module (driving circuit 20) disposed on the substrate and configured to provide a gate driving signal to the LED chips (driving circuit provides gate driving signal to the LED chips, ¶65-66), 
wherein the gate driving module comprises a plurality of gate driving units (pixel driving sub circuit 20 comprises pixel driving sub-circuits 21, ¶58), the LED chips are arranged on opposite sides of the gate driving module (refer to Fig. 1, LEDs 11 are arranged on opposite sides of the pixel driving sub circuits 20 (gate driving module), and each of the gate driving units is electrically connected to its corresponding ones of the LED chips on opposite sides of the gate driving unit (refer to Figs: 1-3, gate driving module 20 is connected to ones of LEDs located on opposite sides).  
Regarding claim 17.  Zhao discloses the display device according to claim 16, wherein the plurality of gate driving units and the plurality of LED chips are arranged in an array; 
the plurality of gate driving units are arranged in a column (refer to Fig. 1-3, gate driving units (20) are arranged in column); and 
each of the gate driving units is electrically connected to the LED chips arranged on opposite sides of the gate driving unit which are in a same row as corresponding one of the gate driving units (refer to Fig. 1-3, LEDs (formed in each pixel 10) are arranged on opposite sides of the gate driving unit (20) and same rows of LEDs (pixels) are connected to a same a gate driving unit).
Regarding claim 18. Zhao discloses the display device according to claim 17, wherein a number of the LED chips arranged on and electrically connected to one side of each of the gate driving units is same as a number of the LED chips arranged on and electrically connected to an opposite side of each of the gate driving units (refer to Fig. 1-3, the numbers of LED chips (pixels 10/11) are symmetrical across the gate driving units formed in gate driving module 20).  
Regarding claim 19. Zhao discloses the display device according to claim 16, wherein the LED light board further comprises further comprising a plurality of first signal wires and a plurality of second signal wires, which are arranged at a same level as each other and at a same level as some of layers of the gate driving units (refer to Fig. 1-3, first and second signal wires are the parallel wires on same level extending from respective sides of the gate driving units 20 that extend to respective LEDs 11, note that same level is asserted as parallel as understood in the specification and drawings where there is no depth demonstrated in the drawings to refer to level other than 2 dimensional); and in each column, one of the gate driving units, the LED chips, and one of the first signal wires and one of the second signal wires connecting the gate driving unit to the LED chips form one of display modules (refer to Fig. 1-3, in each arbitrary column a gate driving unit 20 is connected to plural LED chips 11 to form display modules 1); and 
in each of the display modules, each of the gate driving units is connected to the LED chips located on one side thereof through one of the first signal wires, and each of the gate driving units is connected to the LED chips located on an opposite side thereof through one of the second signal wires (refer to Figs. 1-3, gate driving units 20 are connected to one set of LED chips via one set of wires and connected to another set of LED chips via another set of signal wires formed on an opposite side). 

Allowable Subject Matter
Claims 9-15 are allowed.
Regarding claim 9. Zhao teaches a spliced light-emitting diode (LED) light board (as similarly claimed in claim 1), comprising at least two LED light boards spliced and arranged side by side (¶116-117 discloses splicing plural panels (light boards 1001), wherein each of the LED light boards comprises (see rejection of claim 1 and its dependents above for overlapping subject matter): a substrate; a plurality of LED chips disposed in an array on the substrate; and a gate driving module disposed on the substrate and configured to provide a gate driving signal to the LED chips, wherein the gate driving module comprises a plurality of gate driving units, the LED chips are arranged on opposite sides of the gate driving module, and each of the gate driving units is electrically connected to its correspondingly ones of the LED chips on opposite sides of the gate driving unit; and a plurality of first signal wires and a plurality of second signal wires, which are arranged at a same level as each other and at a same level as some of layers of the gate driving units, wherein in each column, one of the gate driving units, the LED chips, and one of the first signal wires and one of the second signal wires connecting the gate driving unit to the LED chips form one of display modules, wherein, in each of the display modules, each of the gate driving units is connected to the LED chips located on one side thereof through one of the first signal wires, and each of the gate driving units is connected to the LED chips located on an opposite side thereof through one of the second signal wires; 
But is silent with respect to the above structure in combination with wherein ends of the first signal wires and the ends of the second signal wires are staggered with each other.  

Claims 8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8. Zhao teaches the LED light board according to claim 6, but is silent with respect to the above structure in combination with wherein, in each of the display modules, the first signal wires and the second signal wires are staggered with each other.  
Regarding claim 20. Zhao teaches the display device according to claim 19, but is silent with respect to the above structure in combination with wherein, in each of the display modules, the first signal wires and the second signal wires are staggered with each other.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829